Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the seat".  There is insufficient antecedent basis for this limitation in the claim. A “seat” is not recited in previous claims so it is unclear what is being referred.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 7-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Branko (US 10849456) in view of Agon (US 20130247772).
Regarding claim 1, Brakno teaches a machine for preparing and dispensing a beverage comprising: an outside housing having one or more outside faces (Col. 8 lines 62-64 outside housing or frame) a user interface device and the user-interface device is movable (Col. 3 lines 40-43 user interface movable), from its deployed operative position into its retracted storage position and vice versa along a first direction (Col. 3 lines 59-63 movable to a retracted position from a deployed position) the user-interface device (Fig. 1 user interface 17) being for instance configured: to be secured in its operative and/or storage positions by at least one of: a friction and/or magnetic force, clipping arrangement and locking arrangement and/or to interrupt powering of such machine when in or moved into the storage position (Col. 11 lines 23-28 friction gear arrangement for moving dispensing head which is connected to user interface) but is silent on a second direction that is non-parallel to the first direction.
However, Agon teaches  a second direction that is non-parallel to the first direction ([0061] user interface 1, pivotally mounted on axis)
Branko and Agon are considered to be analogous to the claimed invention because they are in the same field of beverage devices. It would have been obvious to have modified Branko to incorporate the teachings of Agon to have a second direction non-parallel to the first direction in order to be able to pivot the user interface to indicate an intermediate configuration of the machine (Agon [0062]).
Regarding claim 2, Branko and Agon teach the machine of claim 1, and Branko teaches the first direction follows a movement of the user-interface device  generally sinking into and emerging from the outside housing (Col. 13 lines 38-44 moving the dispensing head which is attached to the user interface inwards and outwards from the housing) but is silent on the second direction follows a movement of the 
 However, Agon teaches the second direction follows a movement of the user-interface device hiding behind and along the housing outside face that is adjacent to the user-interface device in its deployed operative position ([0061] user interface 1, pivotally mounted on axis, Fig.2 show behind and along the outside face, taken to be the side of the dispensing head).
It would have been obvious to have modified Branko to incorporate the teachings of Agon to have the second direction be behind and along the housing outside face in order to pivot the user interface into another position to indicate an intermediate configuration of the machine (Agon [0062]).
Regarding claim 3, Branko and Agon teach the machine of claim 1, and Branko teaches the first direction is at a large angle relative to a main outside face of the user-interface device in its deployed operative position (Fig. 3 directions B and C shown generally 90 degrees to outside face) but is silent on the second direction is at a small angle relative to a main outside face of the user-interface device in its deployed operative position.
However, Agon teaches and the second direction is at a small angle relative to a main outside face of the user-interface device in its deployed operative position ([0061] user interface 1, pivotally mounted on axis, Fig. 1-2 pivot angle between 90 degrees or less to face).
It would have been obvious to have modified Branko to incorporate the teachings of Agon to have the second direction is at a small angle relative to a main outside face of the user-interface device in order to pivot the user interface into another position to indicate an intermediate configuration of the machine (Agon [0062]).
Regarding claim 7, Branko and Agon teach the machine of claim 1, and Branko teaches wherein the user-interface device is coupled to a further machine part, that is movable between an operative 
Regarding claim 8, Branko and Agon teach the machine of claim 7, and Branko teaches wherein the further machine part is a dispensing head with a beverage outlet (Fig. 1 outlet 21 attached to dispensing head 20) that is movable between an operative dispensing position (Col. 13 lines 38-44 moving the dispensing head ) in which the outlet is positioned above a dispensing surface for positioning a user-cup or user-mug (Fig. 4 outlet 1 above recipient placement location 30).
Regarding claim 9, Branko and Agon teach the machine of claim 7, and Branko teaches wherein the further machine part comprises an ingredient holder (capsule loader 41).
Regarding claim 10, Branko and Agon teach the machine of claim 9, and Branko teaches wherein the processing unit has a first module and a second module that are movable relatively to each other by an actuator between (Col 13 lines 30-36 first part 11’ and second part” movable): a distant configuration for inserting into the seat and/or removing from the seat; and a proximate configuration for processing the ingredient in the seat (Col. 13 lines 35-42 first part and second part movable between a mixing position and a transfer position), the actuator comprising at least one of: an automatic actuator; and a user-handle (Col. 11 lines 36-40 first and second part moved using connection actuator controlled by control unit).
Regarding claim 15, Branko and Agon teach the machine of claim 1, and Branko teaches comprising a stationary placement member for placing the machine onto an external support surface (Fig. 1 machine 1 has main body 10 on a surface).

Claims 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Branko (US 10849456) and Agon (US 20130247772) as applied to claim 1 above, and further in view of Ozanne (US 8146485).
Regarding claim 4, Branko and Agon teach the machine of claim 1, but are silent on wherein the user-interface device in its deployed operative position has a main outside face that is generally flush with the housing outside face that is adjacent to the user-interface device.
However, Ozanne teaches wherein the user-interface device in its deployed operative position has a main outside face that is generally flush with the housing outside face that is adjacent to the user-interface device (Col. 4 lines 9-15 user interface being control button 9, Fig. 9 shown flush with outside face of housing).
Branko, Agon, and Ozanne are considered to be analogous to the claimed invention because they are in the same field of beverage devices. It would have been obvious to have modified Branko and Agon to incorporate the teachings of Ozanne to have a user interface generally flush with the housing face in order to let the user interface functionally connect to the control circuity to control the water pump and heating means in response to user input (Ozanne Col. 4 lines 10-15).
Regarding claim 11, Branko and Agon teach the machine of claim 1, but are silent on comprising a power supply arrangement comprising a connector to an external power supply.
However, Ozanne teaches comprising a power supply arrangement comprising a connector to an external power supply (Col. 2 lines 65-67, Col. 3 lines 1-4 module with connector for secletively connecting to external power supply).
It would have been obvious to have modified Branko and Agon to incorporate the teachings of Ozanne to have a connector to an external power supply in order to have a connector and elternal power supply in order offer additional function by offering one or more additional electronic power resources (Col. 2 lines 55-60).
Regarding claim 12, Branko and Agon teach the machine of claim 1, but are silent on comprising a docking station and a module disconnectably connected.
However, Ozanne teaches comprising a docking station (docking station 2) and a module disconnectably connected (Col. 1 lines 37-42 module adapted to be selectively disconnected with respect to docking station).
It would have been obvious to have modified Branko and Agon to incorporate the teachings of Ozanne to have a docking station and a module disconnectably connected in order to offer additional function by offering one or more additional electronic resources (Col. 1 lines 40-45)

Claim 5 is under 35 U.S.C. 103 as being unpatentable over Branko (US 10849456) and Agon (US 20130247772) as applied to claim 1 above, and further in view of Kristlbauer (US 9664264).
Regarding claim 5, Branko and Agon teach the machine of claim 1, but are silent on wherein the user-interface device is guided from its deployed operative position into its retracted storage position (Col. 3 lines 59-63 user-interface movable to a retracted position from a deployed position) but is silent on a cam-follower and cam arrangement.
Howeverm Kristlbauer teaches a cam-follower and cam arrangement (cam 34 and cam-follower arrangement 525 for translational displacement 30).
Branko, Agon, and Kristlbauer are considered to be analogous to the claimed invention because they are in the same field of beverage devices. It would have been obvious to have modified Branko and Agon to incorporate the teachings of Kristlbauer to have a cam and cam-follower device to retract and deploy the user interface in order to move the device from the transfer position into a processing position based on user input (Col. 8 lines 1-10).

Claim 5 is under 35 U.S.C. 103 as being unpatentable over Branko (US 10849456) Agon (US 20130247772), and Kristlbauer (US 9664264) as applied to claim 5 above, and further in view of Chen (US 20050172821).

Regarding claim 6, Branko, Agon, and Kristlbauer  teach the machine of claim 5 and Branko teaches when the user-interface device is moved from the operative to the storage positions it has a front edge that is lowered and displaced underneath the outside housing while (Fig. 1 front edge of user interface 17 shown below the outside housing 10) but is silent on wherein the user-interface device is associated with a pair of cams having different, sequentially off-set, profiles such that a rear edge of the device, uncovered by the outside housing, remains above the front edge during a part of a movement of the user-interface device between the operative and the storage positions.
However, Chen teaches wherein the user-interface device is associated with a pair of cams having different, sequentially off-set, profiles ([0015] plurality of cams). 
Branko, Agon, Kristlbauer, and Chen are considered to be analogous to the claimed invention because they are in the same field of beverage devices. It would have been obvious to have modified Branko, Agon, and Kristlbauer to incorporate the teachings of Chen to have a pair of cams in order to provide a locking mechanism for the beverage maker (Chen [0015]).
Agon teaches a rear edge of the device, uncovered by the outside housing, remains above the front edge during a part of a movement of the user-interface device between the operative and the storage positions (Fig. 1 user interface 1 shown to have rear edge uncovered by housing).
It would have been obvious to have modified Branko and Kristlbauer to incorporate the teachings of Agon to have the rear edge of the user interface uncovered by the housing in order have the user interface be visible frm the outside of the housing (Agon [0018]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Branko (US 10849456) and Agon (US 20130247772) as applied to claim 1 above, and further in view of Winkler (US 20110185906).
Regarding claim 13, Branko and Agon teach the machine of claim 1, and Branko teaches an orientation for preparing the beverage in the liquid circuit and delivering such beverage via the beverage outlet to the beverage dispensing surface (Fig. 1 outlet 21), but is silent on a movable placement member for placing the machine, onto an external support surface in the movable placement member having a deployed placement position for increasing a stability and/or safely placing such machine.
reducing a size of such machine, to displace it; and/or provide a configuration suitable for placing the module onto a docking station of such machine and connecting the module to the docking station.
However, Winkler teaches a movable placement member for placing the machine, onto an external support surface in the movable placement member having ([0040] plurality of feet 30) : a deployed placement position for increasing a stability and/or safely placing such machine ([0040] plurality of feet to help brewing machine when placed on a support surface); and a retracted rest position within the outside housing or collapsed against the outside housing ([0040] feet are height adjustable, Fig. 2 feet shown against housing), for: reducing a size of such machine, to displace it; and/or provide a configuration suitable for placing the module onto a docking station of such machine and connecting the module to the docking station ([0040] plurality of feet are height adjustable, suitable for displament).
Branko, Agon, and Winkler are considered to be analogous to the claimed invention because they are in the same field of beverage devices. It would have been obvious to have modified Branko and Agon to incorporate the teachings of Winkler to have a moveable placement member with a  deployed and retracted position that is suitable for displacement and increasing stability in order to help level the brewing machine when place on a support surface and to help grip the support surface if desired (Winkler [0040]).
Regarding claim 14, Branko and Agon teach the machine of claim 13, but are silent on wherein in the orientation: the placement member in the deployed placement position extends laterally beyond a housing outside face that extends upright above the placement member; and/or the machine comprises
However, Winkler teaches in the orientation: the placement member in the deployed placement position extends laterally beyond a housing outside face that extends upright above the placement member; and/or the machine comprises an overall height extending from a bottom end of the deployed placement member to a top end of such machine; and an overall distance spacing a housing outside face extending upright above the placement member and a facing housing outside face, such that a ratio of the overall height/overall distance is of at least 1.3 ([0040]plurality of feet 30, height adjustable, able to be adjusted to the desire ratio).
It would have been obvious to have modified Branko and Agon to incorporate the teachings of Winkler to have an overall height extending from a bottom end of the deployed placement member to a top end of such machine; and an overall distance spacing a housing outside face extending upright above the placement member and a facing housing outside face, such that a ratio of the overall height/overall distance is of at least 1.3 in order to have the height of the vessel be accommodating for various sizes of vessels to reduce splashing of the beverage being dispensed (Winkler [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761